DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 7/28/2019.
Claims 1-15 are currently pending and have been examined.
The Information Disclosure Statements filed 7/28/2019 and 1/12/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to National Stage PCT/US2018/030282 filed on 4/30/2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 8 recites “a locking mechanism to secure…;” “a data receipt module to receive…;” “an authentication module to authenticate…;” “a maintenance module to perform…;” Claim 9 recites “where the authentication module is further to… authenticate the user…; Claim 10 recites “a provisioning module to use provisioning data…;” “where the authentication module is further to control…;” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “secure,” “receive,” “authenticate,” “perform,” “use,” and “control” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim 8 recites “a locking mechanism to secure…;” “a data receipt module to receive…;” “an authentication module to authenticate…;” “a maintenance module to perform…;” Claim 9 recites “where the authentication module is further to… authenticate the user…; Claim 10 recites “a provisioning module to use provisioning data…;” “where the authentication module is further to control…;” are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a locking mechanism to secure…;” “a data receipt module to receive…;” “an authentication module to authenticate…;” “a maintenance module to perform…;” Claim 9 recites Claim 10 recites “a provisioning module to use provisioning data…;” “where the authentication module is further to control…; are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification does not provide a close-ended list of what structural equivalents correspond to the means for language.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 recites “the provisioning data” which lacks antecedent basis. Claim 4 depends on claim 1, and claim 1 fails to provide antecedent basis for the provisioning data. It is unclear whether if “the provisional data” is supposed to be a provisional data or any provisional data. For the purpose of expediting compact prosecution, the Examiner will interpret “the provisioning data” to be --provisioning data--.
Claim 8 recites “a set of receptacles adapted to store the electronic devices, each receptacle comprising: an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and components of the service kiosk;” (bold emphasis included), in line 2, “the electronic devices” is found to lack antecedent basis. Claim 8 fails to provide antecedent basis for the electronic devices. However, an adaptor is provided at least one of power to an electronic device. It is unclear whether if “an electronic device” in line 4 is the antecedent basis for “the electronic device” in line 2, which is considered improper, or if “the electronic device” in line 2 is supposed to be any or one or more electronic devices. For the purpose of expediting compact prosecution, the Examiner will interpret “the electronic devices” in line 2 of claim 8 to be --one or more electronic devices-- and “an electronic device” in line 4 to be --the electronic device--.
Claim 8 recites “an adaptor in the selected member of the set of receptacles” (bold emphasis) is found to be indefinite. It is unclear whether if “an adaptor” in the last limitation of claim 8 is the same adaptor in the second limitation of claim 8, or another/different adaptor. For the purpose of expediting compact prosecution, the Examiner will interpret “an adaptor” in the last limitation of claim 8 to be --the adaptor--. 
Claim 13 recites “control the locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to retrieve the first device from the first compartment” (bold emphasis) is found to be indefinite. Claim 13 depends on claim 12. Claim 12 previously introduced a first compartment of the service kiosk. It is unclear whether if “a first compartment” in claim 13 is same “first 
Claim 5 and 9-11 depend from claims 4 and 8 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (US 20160364939 A1) in view of Abdelmalak (US 20170256119 A1, provided in the Information Disclosure Statements filed on 7/28/2019).
Claim 1, Chayun discloses a method (para. [0082]: “The present invention also provides an automatic mobile communicator depot system and methodology.”), comprising:
receiving, at a service kiosk (para. [0093] and Figs. 1A, 1B, and 1C “repair depot 102”), authentication data associated with a user, and data associated with a first device currently assigned to the user (para. [0087]: “arrival at the repair depot 102, the customer is prompted to identify himself and his mobile communicator 100 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0089]: “the customer identifies himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to describe the problem with his mobile communicator, such as a broken screen. It is appreciated that once the customer enters the telephone number of mobile communicator 100, the system already has information regarding the identity, type and functionality of mobile communicator 100.”), 
where the data associated with the first device includes a maintenance task to perform on the first device (Para. [0084], [0088], [0092] disclosing a customer initiates a repair for a broken smartphone. Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken 
receiving at a physical interface of the service kiosk, a credential from the user (Para. [0092]: “FIG. 1C, there is shown a scenario wherein a customer, whose mobile communicator 100, here a smartphone, is broken, is unable to initiate a repair over the internet, since he does not have access to the internet. In such a case, the customer may go directly to a repair depot 102.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. See Fig. 1C for receiving at a physical interface (i.e. touch screen illustrated) of the service kiosk 102, for the user to enter credential information from the user, such as phone number and last four digits of credit card. Para. [0157] and Fig. 7b disclosing the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below);
granting the user access to a first compartment of the service kiosk when the credential matches the authentication information (Fig 2A, receptacle 104. In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Para. [0145]: “once the malfunctioned phone has been received within the cellular phone console, the client will receive a detailed document informing him on at least one detail selected from (a) the malfunctioned phone received; i.e., the identification of the phone's type, the number of the same etc. (b) the malfunction itself; (c) the time which the functioning phone will be provided; (d) the client's detail. i.e., name, ID number, a second number at which he can be reached, home address etc.; and, (e) an identification number in case something is lost; (e) the cellular phone console's identification number, its exact position, etc; (f) detail on the date and time at which the malfunctioned phone has been deposited in said cellular phone console; an approximation as for the time that will be needed for the repair of said malfunctioned phone; and any combination thereof.” Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of ta multiplicity of bins 112 and identity of bin 112 is recorded); and 
upon detecting that the first device has been stored in the first compartment, performing the maintenance task on the first device (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0158]: “The user selects at least one malfunction 22 from the menu of mobile phone malfunctions 20, typically, by touching an appropriate menu display malfunctions 25, as displayed by the user interactive unit 18.” Para. [0159]: “It 
Chayun discloses the service kiosk for receiving user authentication data, data associated with the device of the user, maintenance task to be performed for the device and granting the user to provide the device to perform the maintenance task. The only difference between Chayun and the claimed invention, is that Chayun discloses the receiving of the mobile communicator 100 in the receptacle 104 is disposed within one of a multiplicity of bins 112 (para. [0096]), however, Chayun does not expressly teach the compartment includes a power adaptor and a data adaptor.
Specifically, Chayun fails to explicitly teach (Italic emphasis included):
the first compartment including a first power adapter and a first data adaptor; and
upon detecting that the first device has been stored in the first compartment and attached to the first data adaptor and the first power adaptor,
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
(The following limitations are rejected together)
the first compartment including a first power adapter and a first data adaptor; and
upon detecting that the first device has been stored in the first compartment and attached to the first data adaptor and the first power adaptor (Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment bay as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors as well as incompatibilities between the various technologies and/or platforms for various transactions, transfers, configurations and redisposition of mobile electronic devices (Abdelmalak: para. [0006]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 2, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
receiving at the physical interface of the service kiosk, the credential from the user (Para. [0124]: “such as at 10:00 AM, the customer arrives at depot 182 and identifies himself to depot 182 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to select a service option, and proceeds to select the Retrieve Repaired Telephone service.” See Fig. 5A for illustration for the user inputting credential information of the user (phone number and credit card) on the touchscreen interface of the kiosk); and
granting the user access to the first compartment to allow the user to retrieve the first device when the credential matches the authentication information (para. [0133]: “Upon locating bin 174, robotic mechanism 110 is preferably employed to retrieve repaired mobile communicator 100 from bin 174 and to deposit repaired mobile communicator 100 into receptacle 104, and to thereafter reposition receptacle 104 to a position which is accessible to the customer. As further shown in FIG. 6C, the customer is then prompted by depot 182 to retrieve his repaired mobile communicator from receptacle 104.”).
Claim 3, the combination of Chayun and Abdelmalak makes obvious the method of claim 2.  Chayun further discloses
comprising notifying the user that the maintenance task has been completed and that the first device is ready to be retrieved from the service kiosk 
Claim 4, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
selecting a second device from a second compartment of the service kiosk (Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Which illustrated in Fig. 3A a selection is made for a replacement device. Para. [0102]: “as shown in FIG. 3C, depot 102 selects a replacement communicator bin 130 which is located in a replacement communicator storage and transport structure 132 and which contains a replacement mobile communicator”); 
configuring the second device using the provisioning data (Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the 
granting the user access to the second compartment to provide the second device to the user while the maintenance task is being performed (Para. [0082]: “an automatic mobile communicator depot system including a mobile communicator acceptor for accepting mobile communicators and providing mobile communicator acceptance inputs, a mobile communicator dispenser for dispensing substitute mobile communicators in response to substitute mobile communicator dispensing instructions, a customer interface receiving customer inputs identifying a specific mobile communicator with a specific customer, and a depot controller responsive at least to the customer inputs and the acceptance inputs and including dispenser control functionality for providing dispensing instructions to the mobile communicator dispenser to dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [0109]: “FIG. 3F, is shown that depot 102 thereafter notifies the customer that a replacement mobile communicator having 
	However, Chayun does not explicitly teach (italic emphasis):
the second compartment including a second power adaptor and a second data adaptor; and 
configuring the second device using the provisioning data via the second data adaptor.
	Nonetheless, Abdelmalak teaches:
the second compartment including a second power adaptor and a second data adaptor (Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments); and
configuring the second device using the provisioning data via the second data adaptor, and granting the user access to the second compartment (Para. [0031]: “vending one or more types of mobile electronics devices, each of which may require any of a variety of activation steps to be performed; recording and transmitting identifying and/or billing information for each vended mobile device and its associated vendee or user to enable the provision of third party services (such as carrier services) to such user(s); setting up and/or configuring the vended mobile electronics device(s), which may be governed by standardized policies developed for use specifically with kiosks according to embodiments of the present inventive concept; transferring personal data to and/or from the mobile electronics devices; evaluating the worth and suitability for service of pre-owned mobile electronic devices; and transferal of content, settings, and other parameters to and from mobile electronic devices, and to perform various other functions described herein.” Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” The transfer of system configuration and settings are examples of provisioning data, as described in the App. Specification, para. [0031]: “The provisioning data may include, for example, applications to install on the second device, credentials associated with the user, settings to apply to the second device”. Detail description of transferring of data/setting to and/or from at least one device 106, 108 are provided in para. [0111], which configuring the second device using the provisioning data via the second data adaptor. Abdelmalak also teaches granting the user access to one or more storage bay compartments 172 assigned for trade-in and/or diagnostic request, described in para. [0036] and [0066]-[0067]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment used in transferring and configuring provisioning data of mobile device as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of increase efficiency which the kiosk provides accessing user information, event history, account settings, device settings, preferences and other data without requiring such data to be input by the user (para. [0046]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and transferring of provisioning data of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 5, the combination of Chayun and Abdelmalak makes obvious the method of claim 4.  Chayun further discloses
comprising granting the user access to a third compartment to allow the user to return the second device to the service kiosk (Fig. 5B and Para. [0125]: “shown in FIG. 5B, the customer is prompted by depot 182 to return replacement mobile communicator 162 and accessory kit 164. The customer then preferably proceeds to place replacement mobile communicator 162 into receiving receptacle 104 and accessory kit 164 into bin 166. Depot 182 then preferably notifies the customer that the returned equipment is being processed.” Para. [0129]: “Robotic mechanism 110 then preferably removes replacement mobile communicator 162 from receptacle 104 and disposes replacement mobile communicator 162 into one of bins 186 located in a replacement communicator storage and transport structure 188.”); and 
upon detecting the second device has been stored in the third compartment, deprovisioning the second device (Para. [0127]: “FIG. 6A, depot 182 preferably includes functionality for confirming that replacement mobile communicator 162 is placed in receptacle 104 with its screen 106 facing upwards” Para. [0126]: “Reference is now made to FIGS. 6A, 6B, 6C and 6D, which together are a simplified illustration of replacement mobile communicator acceptance, validation and depersonalization functionality and customer's mobile communicator repersonalization and dispensing functionality in accordance with a preferred embodiment of the present invention.” Para. [0130]: “Upon completing the retrieval of replacement mobile communicator 162 and accessory kit 164 from receptacle 104 and bin 166, depot 182 preferably communicates with server 122 and requests deactivation of replacement mobile communicator 162 and reactivation of mobile communicator 100 in association with the customer's mobile communicator telephone number.” Para. [0131]: “It is appreciated that upon 
 However, Chayun does not expressly teach the compartment includes a power adaptor and a data adaptor.
Specifically, Chayun fails to explicitly teach (Italic emphasis included):
the third compartment including a third power adaptor and a third data adaptor; and
upon detecting the second device has been stored in the third compartment and attached to the third power adaptor and the third data adaptor, deprovisioning the second device.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
the third compartment including a third power adaptor and a third data adaptor; and upon detecting the second device has been stored in the third compartment and attached to the third power adaptor and the third data adaptor, deprovisioning the second device (Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments Para. [0048]: “For instance, returning briefly to the exemplary system 100 of FIG. 1, data may be exchanged via a communication network 120: between the kiosk 102 and remote carrier servers 116, 118; between the kiosk 102 and devices 106, 108; and/or between the devices 106, 108 and carrier servers 116, 118. Such data may, for example, enable account activation and/or deactivation in relation to particular mobile device(s) 106, 108 and/or activation/deactivation of particular features or aspects of services provided under such account(s). The data may also comprise user information, event history, account settings, device settings, preferences and other data supporting performance of services by the kiosk 102 and/or telecommunications service providers.” Disclosing the deactivation of feature associated with mobile device which is deprovisioning of mobile device). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment used in KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 6, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
where the maintenance task includes at least one of, updating a firmware of the first device, updating an operating system of the first device, installing an application on the first device, updating an application on the first device, removing an application from the first device, updating settings on the first device, updating access privileges associated with the user, restoring the first device to a prior valid state, imaging the first device according to a saved backup image file, and removing malicious data from the first device (Chayun: Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and 
Claim 7, the combination of Chayun and Abdelmalak makes obvious the method of claim 1.  Chayun further discloses
where the maintenance task includes notifying a technician that the first device has been stored in the service kiosk to allow the technician to perform a physical maintenance task on the first device (Para. [0098]: “shown in FIG. 2C, a virtual repair ticket 120 is preferably generated. Virtual repair ticket 120 preferably includes the customer's mobile communicator telephone number, the bin number of the bin in which mobile communicator 100 is disposed, and a description of the required repair as provided by the customer. The virtual repair ticket 120 is preferably transmitted via the internet to a central server 122, typically located at a site remote from depot 102, which site may house a repair center.” Para. [0110]: “As shown in FIG. 4A, a mobile communicator depot service employee arrives at depot 102 and removes storage and transport structure 116 from depot 102. As described hereinabove with regard to FIG. 2A, storage and transport structure 116 preferably comprises bins 112, each of bins 112 preferably containing a mobile communicator destined for repair.” Para. [0113]: “Turning now to FIG. 4B, it is shown that a mobile communicator service center employee receives storage and transport structure 116 from the depot service employee and preferably scans the barcode of each of bins 112 which contains a broken mobile communicator into a computer 172. It is appreciated that computer 172 
Claim 8, Chayun discloses a service kiosk (para. [0082]: “The present invention also provides an automatic mobile communicator depot system and methodology.”), comprising:
a set of receptacles adapted to store the electronic devices (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of ta multiplicity of bins 112, which is a set of receptacles adapted to store the electronic devices. See Fig. 2B, multiplicity of bins 112), each receptacle comprising:
a data receipt module to receive a data associated with a user, and a data associated with a first device currently assigned to the user, where the data associated with the user includes authentication information associated with the user (para. [0087]: “arrival at the repair depot 102, the customer is prompted to identify himself and his mobile communicator 100 by entering his mobile communicator identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to describe the problem with his mobile communicator, such as a broken screen. It is appreciated that once the customer enters the telephone number of mobile communicator 100, the system already has information regarding the identity, type and functionality of mobile communicator 100.”), and 
where the data associated with the first device includes a maintenance task to perform on the first device (Para. [0084], [0088], [0092] disclosing a customer initiates a repair for a broken smartphone. Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken smartphone, which is data associated with the first device includes a maintenance task to perform on the first device);
an authentication module to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and to control a selected member of the set of receptacles to grant physical access to the user to allow the user to insert the first device into the selected receptacle (Fig 2A, receptacle 104. In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Para. [0145]: “once the malfunctioned phone has been received within the cellular phone console, the client will receive a detailed document informing him on at least one detail selected from (a) the malfunctioned phone received; i.e., the identification of the phone's type, the number of the same etc. (b) the malfunction itself; (c) the time which the functioning phone will be provided; (d) the client's detail. i.e., name, ID number, a second number at which he can be reached, home address etc.; and, (e) an identification number in case something is lost; (e) the cellular phone console's identification number, its exact position, etc; (f) detail on the date and time at which the malfunctioned phone has been deposited in said cellular phone console; an approximation as for the time that will be needed for the repair of said malfunctioned phone; and any combination thereof.” Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of ta multiplicity of bins 112 and identity of bin 112 is recorded); and
a maintenance module to perform the maintenance task on the first device upon detecting that the user has attached the first device in the selected member of the set of receptacles (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0158]: “The user selects at least one malfunction 22 from the menu of mobile phone malfunctions 20, typically, by touching an appropriate menu display malfunctions 25, as displayed by the user interactive unit 18.” Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0163]: “The malfunctioning mobile phone 16 is now prepared for forwarding to the mobile manufacturer and/or agent for repair.” which is performing of maintenance task for the problem identified).
Chayun discloses the service kiosk for receiving user authentication data, data associated with the device of the user, maintenance task to be performed for the device and granting the user to provide the device to perform the maintenance task. The only difference between Chayun and the claimed invention, is that Chayun does not explicitly teach (Italic emphasis):
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and components of the service kiosk; and
a locking mechanism to secure contents of the receptacle;
an authentication module to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and to control a selected locking mechanism of a selected member of the set of receptacles to grant physical access to the user to allow the user to insert the first device into the selected receptacle
 attached the first device to an adaptor in the selected member of the set of receptacles.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and components of the service kiosk (Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types without departing from the spirit of the present inventive concept.” Disclosing the power adaptor and data adaptor. Para. [0073]: “It is foreseen that a plurality of electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples); and
a locking mechanism to secure contents of the receptacle (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit ;
an authentication module to authenticate the user based on a credential provided by the user and based on the authentication information associated with the user, and to control a selected locking mechanism of a selected member of the set of receptacles to grant physical access to the user to allow the user to insert the first device into the selected receptacle (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which is controlling of a selected lock mechanism to open for user insert of device. This is described again in para. [0096]: “If the determination 1404 is positive, a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106 and that the diagnostics elevator 178 be moved into alignment with the assigned bay 172.”) 
a maintenance module to perform the maintenance task on the first device upon detecting that the user has attached the first device to an adaptor in the selected member of the set of receptacles (Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment bay with locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors as well as incompatibilities between the various technologies and/or platforms for various transactions, transfers, configurations and redisposition of mobile electronic devices (Abdelmalak: para. [0006]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 9, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
where the authentication module is further to, after the maintenance task has been completed, authenticate the user based on the credential (Para. [0124]: “such as at 10:00 AM, the customer arrives at depot 182 and identifies himself to depot 182 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to select a service option, and proceeds to select the Retrieve Repaired Telephone service.” See Fig. 5A for illustration for the user inputting credential information of the user (phone number and credit card) on the touchscreen interface of the kiosk); and
control the selected locking mechanism of the selected member of the set of receptacles to grant physical access to the user to allow the user to retrieve the first device from the selected receptacle (para. [0133]: “Upon locating bin 174, robotic mechanism 110 is preferably employed to retrieve repaired mobile communicator 100 from bin 174 and to deposit repaired mobile communicator 100 into receptacle 104, and to thereafter reposition receptacle 104 to a position which is accessible to the customer. As further shown in FIG. 6C, the customer is then prompted by depot 182 to retrieve his repaired mobile communicator from receptacle 104.”).
Abdelmalak also teaches, the locking mechanism of the selected member of the set of receptacles to grant physical access to the user (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors with mobile devices (Abdelmalak: para. [0006]) secured within without the worry of losing customer’s device. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 10, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
comprising a provisioning module to use provisioning data from the data associated with the user to configure a second device stored in a second receptacle from the set of receptacles (Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Which illustrated in Fig. 3A a selection is made for a replacement device. Para. [0102]: “as shown in FIG. 3C, depot 102 selects a replacement communicator bin 130 which is located in a replacement communicator storage and transport structure 132 and which contains a replacement mobile communicator”. Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: 
where the authentication module is further to control a second locking mechanism to grant the user access to the second receptacle to allow the user to retrieve the second device (Para. [0082]: “an automatic mobile communicator depot system including a mobile communicator acceptor for accepting mobile communicators and providing mobile communicator acceptance inputs, a mobile communicator dispenser for dispensing substitute mobile communicators in response to substitute mobile communicator dispensing instructions, a customer interface receiving customer inputs identifying a specific mobile communicator with a specific customer, and a depot controller responsive at least to the customer inputs and the acceptance inputs and including dispenser control functionality for providing dispensing instructions to the mobile communicator dispenser to dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [0109]: “FIG. 3F, is shown that depot 102 thereafter notifies the customer that a replacement mobile communicator having his contact list loaded thereupon has been prepared for him, and prompts the customer to remove replacement mobile communicator 162 and mobile communicator accessory kit 164 from receptacle 104 and bin 166, respectively. As further shown in FIG. 3G, after retrieving replacement mobile communicator 162 and mobile communicator accessory kit 164, the customer ascertains that replacement mobile communicator 162 is loaded with his contact list, and that replacement mobile communicator 162 is fully functional.”). 
Abdelmalak also teaches, where the authentication module is further to control a second locking mechanism to grant the user access to the second receptacle (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Which is controlling of a selected lock mechanism to open for user insert of device. This is described again in para. [0096]: “If the determination 1404 is positive, a storage bay 172 of the kiosk 102 may be at least temporarily assigned 1406 to the user device 106 by the processing element 112. The processing element 112 may additionally instruct that the assigned bay 172 be unlocked for insertion of the device 106 and that the diagnostics elevator 178 be moved into alignment with the assigned bay 172.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors with mobile devices (Abdelmalak: para. [0006]) secured within without the worry of losing customer’s device. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 11, the combination of Chayun and Abdelmalak makes obvious the service kiosk of claim 8.  Chayun further discloses
where the maintenance task includes at least one of updating a firmware of the first device, updating an operating system of the first device, installing an application on the first device, removing an application from the first device, updating settings on the first device, updating access privileges associated with the user, restoring the first device to a prior valid state, imaging the first device according to a saved backup image file, and removing malicious data from the first device (Chayun: Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0085], [0089], [0093] describing the problem to be repair such as broken screen, and further disclosing “the system already has information regarding the identity, type and functionality of mobile communicator 100.” See Fig. 1C for selecting problem description (e.g. broken screen, no reception, and buttons malfunction) for the broken smartphone, which is data associated with the first device includes a maintenance task to perform on the first device. In para. [0040]-0043], [0052], [0056], [0059], [0117], 
Claim 12, Chayun discloses a non-transitory computer-readable medium storing processor executable instructions that, when executed, control a processor to (para. [0082]: “The present invention also provides an automatic mobile communicator depot system and methodology.” Para. [0160] and [0188]: “The console 10 also includes a processor 24, which controls the operational procedures and processes in the console 10”):
receive, at a service kiosk (para. [0093] and Figs. 1A, 1B, and 1C “repair depot 102”), authentication data associated with user (para. [0087]: “arrival at the repair depot 102, the customer is prompted to identify himself and his mobile communicator 100 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0089]: “the customer identifies himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to describe the problem with his mobile communicator, such as a broken screen. It is appreciated that once the customer enters the telephone number of mobile communicator 100, the system already has information regarding the identity, type and functionality of mobile communicator 100.”);
authenticate the user at a physical interface of the service kiosk based on a credential provided by the user that matches the authentication information (Para. [0092]: “FIG. 1C, there is shown a scenario wherein a customer, whose mobile communicator 100, here a smartphone, is broken, is unable to initiate a repair over the internet, since he does not have access to the internet. In such a case, the customer may go directly to a repair depot 102.” Para. [0093]: “the repair depot 102 interacts directly with the customer and prompts the customer to identify himself by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. See Fig. 1C for receiving at a physical interface (i.e. touch screen illustrated) of the service kiosk 102, for the user to enter credential information from the user, such as phone number and last four digits of credit card. Para. [0157] and Fig. 7b disclosing the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below);
grant access to the user to allow the user to connect a first device to the first compartment (Fig 2A, receptacle 104. In para. [0094]: “Reference is now made to FIGS. 2A, 2B and 2C, which together are a simplified illustration of an automatic acceptance processing of a customer's mobile communicator stage of mobile communicator depot methodology in accordance with a preferred embodiment of the present invention. As seen in FIG. 2A, upon arrival at depot 102, a customer is prompted to place his mobile communicator 100 in a receiving receptacle 104.” Para. [0135] and Fig. 7b “the system comprising a housing 12, a receiving port 14 for receiving a malfunctioning cellular mobile phone 16” Para. [0139]: “the present invention the cellular phone console will have an identification mechanism adapted to identify the user/client. The identification mechanism can be based on identifying the client's phone number and the identification that the client himself is indeed who he claims to be.” Para. [0140]: “the present invention the cellular phone console will have an identification mechanism that will identify the malfunctioned cellular phone received (i.e., the model of the same, the producer of the same, the phone number of the client, the I.D. number of the client, address, email et cetera).” Para. [0145]: “once the malfunctioned phone has been received within the cellular phone console, the client will receive a detailed document informing him on at least one detail selected from (a) the malfunctioned phone received; i.e., the identification of the phone's type, the number of the same etc. repair of said malfunctioned phone; and any combination thereof.” Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0096]-[0097] disclosing the mobile communicator device received from the receptacle 104 is disposed within one of ta multiplicity of bins 112 and identity of bin 112 is recorded);
receiving maintenance data describing a maintenance task to perform on the first device; and performing the maintenance task on the first device (Para. [0157]: “the user complaining of the malfunctioning mobile phone 16 inserts the malfunctioning mobile phone 16 into the receiving port 14 and the user interactive unit 18 displays, inter alia, a menu of mobile phone malfunctions 20, which include hardware malfunctions 21 and software malfunctions 23, as described below.” Para. [0158]: “The user selects at least one malfunction 22 from the menu of mobile phone malfunctions 20, typically, by touching an appropriate menu display malfunctions 25, as displayed by the user interactive unit 18.” Para. [0159]: “It is appreciated that the user is also able to select at least one hardware malfunction, at least one software malfunction and/or a combination of hardware and software malfunctions.” Para. [0163]: “The malfunctioning mobile phone 16 is now prepared for forwarding to the mobile manufacturer and/or agent for repair.” which is performing of maintenance task for the problem identified).

control a locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to connect a first device to an adaptor within the first compartment; and
control the locking mechanism to restrict access to the first compartment upon detecting the first device has been connected to the adaptor.
Nonetheless, Abdelmalak is directed to a similar kiosk for vending mobile electronic devices (Abstract), which specifically teaches:
control a locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to connect a first device to an adaptor within the first compartment (Para. [0066]: “The bays 172 may include doors 174 for selective unlocking as instructed by the kiosk software application, for example when a user has requested a diagnostic of his device 106 and the kiosk software application has assigned one of the bays 172 to the user. The unlocked door 174 may be manual or self-opening—for instance, it may be spring-loaded or may be driven my electric motor—without departing from the spirit of the present inventive concept.” Para. [0084]: “a kiosk may consist of a payment terminal, one or more collections of lockers, one or more conveyor, elevator, or robotic forward vending solutions, and one or more carousels of products, in any combination;” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments for receiving mobile devices for diagnostic, see para. [0066] for storage bay 172 and [0071] for compartments within the kiosk such as dedicated diagnostic bay. See para. [0073]-[0074] for detail examples); and
control the locking mechanism to restrict access to the first compartment upon detecting the first device has been connected to the adaptor (Para. [0098]: “The computing device 110 may render 1408 a determination regarding whether the data connection was properly established 1407. In embodiments where a wired connection is sought, the determination 1408 may include determining whether the diagnostic cable wire harness 168 is fully and properly seated in the data port of the device 106, for example by determining whether all data transfer prongs or other electrical contacts at the interface are transferring signals and/or current appropriately. The determination 1408 may also include a software and memory access inquiry in which the computing device 110 confirms that sufficient access to device 106 utilities and memory has been made available to successfully perform the required diagnostic(s).” Para. [0099]: “the determination 1408 may also include sensing whether the door 174 of the assigned storage bay 172 is closed.”  Para. [0103]: “If the determination 1410 is positive—indicating that the troubleshooting application properly resolved any deficiency(ies)—or if the determination 1408 was positive, the computing device 110 may instruct that the assigned storage bay 172 be locked and the diagnostic application be executed 1413.” Disclosing the computing device is instructed (i.e. 
Claim 13, the combination of Chayun and Abdelmalak makes obvious the non-transitory computer-readable medium of claim 12.  Chayun further discloses
notify the user of completion of the maintenance task (Para. [0123]: “the customer preferably receives a message from server 122 that his repaired mobile communicator 100 is now available at his preferred pickup location. It is appreciated that the message may be, for example, an email message or an SMS message sent to the customer's replacement mobile communicator 162.”)
authenticate the user at the physical interface of the service kiosk based on the credential provided by the user that matches the authentication information (Para. [0124]: “such as at 10:00 AM, the customer arrives at depot 182 and identifies himself to depot 182 by entering his mobile communicator telephone number and a unique identifier, such as the last four digits of his credit card. The customer is then prompted to select a service option, and proceeds to select the Retrieve Repaired Telephone service.” See Fig. 5A for illustration for the user inputting credential information of the user (phone number and credit card) on the touchscreen interface of the kiosk); and
control the locking mechanism on a first compartment of the service kiosk to grant access to the user to allow the user to retrieve the first device from the first compartment (para. [0133]: “Upon locating bin 174, robotic mechanism 110 is preferably employed to retrieve repaired mobile communicator 100 from bin 174 and to deposit repaired mobile communicator 100 into receptacle 104, and to thereafter reposition receptacle 104 to a position which is accessible to the customer. As further shown in FIG. 6C, the customer is then prompted by depot 182 to retrieve his repaired mobile communicator from receptacle 104.”).
Abdelmalak also teaches, control the locking mechanism on a first compartment of the service kiosk to grant access to the user (Para. [0066]: “The bays 172 may include doors 174 for selective 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the locking mechanism as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of reducing the likelihood of systematic and human errors with mobile devices (Abdelmalak: para. [0006]) secured within without the worry of losing customer’s device. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and locking mechanism  of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 14, the combination of Chayun and Abdelmalak makes obvious the non-transitory computer-readable medium of claim 12.  Chayun further discloses
receive provisioning data associated with the user (Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [00 Para. [0201]: “the cellular phone console will comprise means adapted to transfer data stored in the malfunctioning cellular phone to said functioning cellular telephone.” The Examiner asserts the transfer of data stored on the first (malfunctioning) device is used to be transferred to the second (selected 
select a second device from a second compartment of the service kiosk (Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Which illustrated in Fig. 3A a selection is made for a replacement device. Para. [0102]: “as shown in FIG. 3C, depot 102 selects a replacement communicator bin 130 which is located in a replacement communicator storage and transport structure 132 and which contains a replacement mobile communicator”); 
configure the second device using the provisioning data (Para. [0059]: “the method also includes automatically transferring data stored in a mobile communicator received from a given customer to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless. Preferably, the method also includes automatically transferring data stored in the temporary substitute mobile communicator earlier received from the given customer to the mobile communicator dispensed to the customer in a repaired state.” Para. [0060]: “Additionally or alternatively, the method also includes automatically transferring data of a given customer, the data stored in an internet accessible storage facility, to the temporary substitute mobile communicator dispensed to the customer. Preferably, the data includes at least part of a contact list. Preferably, the transferring of data is at least partly wireless.” Para. [0082]: “dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: 
grant the user access to the second compartment to provide the second device to the user while the maintenance task is being performed on the first device (Para. [0082]: “an automatic mobile communicator depot system including a mobile communicator acceptor for accepting mobile communicators and providing mobile communicator acceptance inputs, a mobile communicator dispenser for dispensing substitute mobile communicators in response to substitute mobile communicator dispensing instructions, a customer interface receiving customer inputs identifying a specific mobile communicator with a specific customer, and a depot controller responsive at least to the customer inputs and the acceptance inputs and including dispenser control functionality for providing dispensing instructions to the mobile communicator dispenser to dispense a specific substitute mobile communicator to a specific customer and automatic telephone number transfer functionality for transferring a telephone number from a mobile communicator received by the mobile communicator acceptor from a given customer to the substitute mobile communicator dispensed by the mobile communicator dispenser to the customer.” Para. [0101]: “in FIG. 3A, depot 102 offers the customer a replacement mobile communicator to be used while his broken mobile communicator is being repaired. As further shown in FIG. 3B, upon accepting the offer, the customer is then asked by depot 102 whether he would prefer that his contact list be transferred to the replacement mobile communicator.” Para. [0109]: “FIG. 3F, is shown that depot 102 thereafter notifies the customer that a replacement mobile 
	However, Chayun does not explicitly teach (italic emphasis):
configure the second device using the provisioning data via a second adaptor within the second compartment. 
	Nonetheless, Abdelmalak teaches:
configure the second device using the provisioning data via a second adaptor within the second compartment (Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” Para. [0072]: “The diagnostics element 176 also includes a diagnostic cable wire harness 192 comprising a data cable and a terminal including a plug 193 configured to mate with the data port(s) of at least one type of mobile electronic device 106. The diagnostic cable wire harness 192 preferably also includes a power cable for providing power to the mobile electronic device(s) 106 to which it connects. It is foreseen that multiple electrical connectors may be provided for wired data transfer with a variety of device types electrical connectors may be positioned in some or all of the storage bays, such that an electrical connection may be established to carry out one or more of the data transfer processes without the need for moving a common wire harness between the various storage bays, in certain embodiments without departing from the spirit of the present inventive concept.” teaching the power adaptor and data adaptor in the storage bay which is compartments. Para. [0031]: “vending one or more types of mobile electronics devices, each of which may require any of a variety of activation steps to be performed; recording and transmitting identifying and/or billing information for each vended mobile device and its associated vendee or user to enable the provision of third party services (such as carrier services) to such user(s); setting up and/or configuring the vended mobile electronics device(s), which may be governed by standardized policies developed for use specifically with kiosks according to embodiments of the present inventive concept; transferring personal data to and/or from the mobile electronics devices; evaluating the worth and suitability for service of pre-owned mobile electronic devices; and transferal of content, settings, and other parameters to and from mobile electronic devices, and to perform various other functions described herein.” Para. [0037]: “kiosk 102 preferably includes at least one linking means—for example a wireless transceiver (see communication element 115 of FIG. 2) and/or an electrical connector (see diagnostic cable wire harness 168 of FIG. 5) including at least one data cable having a terminal comprising a plug configured to mate with corresponding data port(s) of at least one type of mobile device—for data exchange with the mobile devices 106, 108. As used herein, “data” is used broadly to refer to commands, instructions, personal information, device information, inventory information, account information, system configurations and/or settings, and any other information capable of being transmitted via a telecommunications network and/or stored on a mass storage device.” The transfer of system configuration and settings are examples of provisioning data, as described in the App. .
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the power adapter and data adaptors in compartment used in transferring and configuring provisioning data of mobile device as taught in Abdelmalak, with the similar service kiosk system disclosed in Chayun for the motivation of increase efficiency which the kiosk provides accessing user information, event history, account settings, device settings, preferences and other data without requiring such data to be input by the user (para. [0046]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of power adaptor and data adaptor within compartments and transferring of provisioning data of Abdelmalak with the kiosk system and method, as disclosed in Chayun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function of service kiosk system as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (US 20160364939 A1) in view of Abdelmalak (US 20170256119 A1), and further in view of Bowers (WO 2017044764 A1, provided in the Information Disclosure Statements filed on 7/28/2019). 
Claim 15, the combination of Chayun and Abdelmalak makes obvious the non-transitory computer-readable medium of claim 12.  Chayun further discloses
where the maintenance task includes notifying a technician that the first device has been stored in the service kiosk, and granting the technician access to the first compartment to allow the technician to perform a physical maintenance task on the first device (Para. [0098]: “shown in FIG. 2C, a virtual repair ticket 120 is preferably generated. Virtual repair ticket 120 preferably includes the customer's mobile communicator telephone number, the bin number of the bin in which mobile communicator 100 is disposed, and a description of the required repair as provided by the customer. The virtual repair ticket 120 is preferably transmitted via the internet to a central server 122, typically located at a site remote from depot 102, which site may house a repair center.” Para. [0110]: “As shown in FIG. 4A, a mobile communicator depot service employee arrives at depot 102 and removes storage and transport structure 116 from depot 102. As described hereinabove with regard to FIG. 2A, storage and transport structure 116 preferably comprises bins 112, each of bins 112 preferably containing a mobile communicator destined for repair.” Para. [0113]: “Turning now to FIG. 4B, it is shown that a mobile communicator service center employee receives storage and transport structure 116 from the depot service employee and preferably scans the barcode of each of bins 112 which contains a broken mobile communicator into a computer 172. It is appreciated that computer 172 preferably communicates with server 122 and is operative to retrieve information associated with broken mobile communicator 100 which was submitted to server 122 via a virtual repair ticket, such as virtual repair ticket 120 of FIG. 2C. As described hereinabove with regard to FIG. 2C, this information may include, for example, a bin identification number of the bin 112 containing broken mobile communicator 100, a mobile 
	However, the combination does not explicitly teach:
authenticating a credential associated with the technician. 
	Bowers is related to apparatus for controlling access to components of a personal communication structure (para. [0002]), specifically teaches:
authenticating a credential associated with the technician, and granting the technician access to the first compartment (abstract, [0016], [0131], [0139]-[0143], and [0172], teaching the determination of the user-provided authentication data to grant permission to access a compartment for repair or maintenance of kiosk)
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the feature of authenticating a credential data of a user for permission to access compartment for performing of physical maintenance as taught by Bowers, with the modified service kiosk for performing maintenance task by technicians of Chayun and Abdelmalak, for the motivation of providing protection from unauthorized access to the kiosk (para. [0004]). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Harvan (US20160283702A1) provides an approach for granting access and respectively denying access to an instruction set of a device. The technical teaching provides the advantage that unauthorized access can be effectively prevented. Hence, maintenance work can be performed by specialized staff and security sensitive parts of the instruction sets are secured.
Maras, E. "Cellomat mobile phone repair service kiosk comes to the US", Aug. 21, 2017, Kiosk Marketplace & Vending Times, <https://www.kioskmarketplace.com/articles/cellomat-mobile-phone-repair-service-kiosk-comes-to-the-us/>

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689